Proceeding, pursuant to section 298 of the Executive Law, to review an order of the State Human Rights Appeal Board, dated January 5, 1977. The order appealed from vacated a prior order of the State Division of Human Rights (in favor of petitioner) and remanded the proceedings for "further investigation and other proceedings”. Subdivision 7 of section 297-a of the Executive Law provides that the board may remand proceedings and section 298 of the Executive Law as applicable provides in part that judicial review is limited to "Any * * * respondent * * * aggrieved by any order of the board”. It is clear that the administrative process is not ended by the order of the board and that nonfinal orders were not intended to be reviewed (cf. New York Urban League v Speer, 40 AD2d 689). In so ruling it should be understood that this court is not making any determination based on the merits of the controversy. Petition dismissed, with costs to the complainant. Koreman, P. J., Greenblott, Sweeney, Larkin and Herlihy, JJ., concur.